Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa et al. (US2017/0264262 A1).

In regards to claim 13, Nakazawa et al. teaches in Fig. 10A an acoustic wave device comprising the following: 
A substrate (present but not labeled) including a piezoelectric material; 
An interdigital transducer (IDT) electrodes disposed on an upper surface of the substrate, the IDT electrodes having gap regions (30a), edge regions (32a), and center regions (32), a width of the IDT electrodes in the gap regions (30a) being less than the width (W4) of the IDT electrodes in the center regions.
In regards to claim 14, based on Fig. 10A, a duty factor of the IDT electrodes in the edge regions (32a) is greater than a duty factor of the IDT electrodes in the center regions {i.e. the width of the electrode fingers in the edge regions have a width W4a which is larger than the width of the electrode fingers in the center regions 32 having a width W4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 9, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US2013/0249647 A1) in view of Araki et al. (US2017/0047905 A1).

	In regards to claims 1, 3, 9 and 18, Nakanishi et al. teaches Fig. 8 an electronic device with an electronics module having at least one radio frequency filter including at least one acoustic wave device (400), the at least one acoustic wave device comprising the following: 
A piezoelectric substrate (101); and 
An interdigital transducer (IDT) electrodes (102) disposed on an upper surface of the substrate, the IDT electrodes having gap regions (Labeled GAP AREAS), edge regions (Labeled EDGE AREA), center regions (Labeled INTERSECTION AREA), and a dummy electrode area (Labeled DUMMY AREA).
Based on related Fig. 10, a dielectric film (404) is disposed above the IDT electrodes and an upper surface of the substrate, the dielectric film having a greater thickness in the center/intersection regions and portions of the edge regions proximate the center regions than in portions of the edge regions distal to the center regions.
In regards to claim 12, Nakanishi et al. teaches in Paragraph [0025], that the IDT electrode (102) includes a layer of tungsten. 

Nakanishi et al. does not teach: in regards to claims 1 and 18, wherein a duty factor of the IDT electrodes in the edge regions being greater than the duty factor of the IDT electrodes in the center regions; in regards to claim 2, wherein a velocity of an acoustic wave in the center regions is greater than the velocity of the acoustic wave in the edge regions..

Araki et al. exemplary teaches in Fig. 1 an acoustic wave device (1) comprising and IDT electrode (4). Based on Fig. 1 the duty factor of the IDT electrode is greater in edge regions than in the center region of the IDT (i.e. the IDT electrode finger in the edge region have a width that is wider than the width of the electrode fingers in the center region). Araki et al. teaches in Paragraph [0049], that having the 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Nakanishi et al. and have designed the IDT electrode to have a duty factor in the edge regions that is higher than the duty factor than the center region because such a modification would have provided the benefit of reducing high-order transverse mode as exemplary taught by Araki et al. (See Fig. 1 and Paragraph [0049]). As an obvious consequence of the modification, the combination center region will have an acoustic wave velocity that is greater than the velocity of the acoustic wave in the edge region which has a higher duty factor (i.e. the larger the electrode width, the slower the acoustic wave velocity will be, the smaller the electrode width, the higher the acoustic wave will be).

Allowable Subject Matter

Claims 4-8, 10, 11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	The following is a statement of reasons for the indication of allowable subject matter:  

	In regards to claims 4-8, 10 and 11:

	The most relevant prior art references are the combination of Nakanishi et al. and Araki et al. as discussed above. However the combination does not teach: in regards to claim 4, wherein lengths of the portions of the edge regions proximate the center regions are less than lengths of the portions of the edge regions distal to the center regions; in regards to claim 5, wherein lengths of the portions of the edge regions proximate the center regions are at least as long as lengths of the portions of the edge regions distal to the center regions; in regards to claim 6, a second dielectric film disposed between the first dielectric film and the IDT electrodes, the second dielectric film exhibiting a lower acoustic velocity than the first dielectric film; in regards to claim 8, wherein the width of the IDT electrodes in the gap regions is less than the width of the IDT electrodes in the center regions; and in regards to claim 10, wherein a duty factor of the dummy IDT electrodes is different from the duty factor of the IDT electrodes in the center regions and different from the duty factor of the IDT electrodes in the edge regions. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 6 or 10, claims 7 and 11 have also been determined to be novel and non-obvious. 

In regards to claims 15-17:
The most relevant prior art reference Nakazawa et al. as discussed above. However Nakazawa et al. does not teach: in regards to claim 15, wherein the IDT electrode comprises dummy electrodes disposed in the gap regions. Thus the applicants claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 15, claims 16 and 17 have also been determined to be novel and non-obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843